     AO 4664 (Rev.   0ll09)   Waiver of Rule 5   &   j-l Hearings (Complaint or Indictment)

                                              UhImeD STATEs DTsTzuCT CoURT
                                                                                     for the
                                                                                  District of

                      United States of America                                         )
                                 v                                                     )
                                                                                       )
                                                                                                 caseNo.     {l:     O     t-ot¡ð\ -¡\^
                     K^.,'            /1, / 1,                                         )
                                                                                       )        Charging Districr's Case No.          el fVt¡bft
                                  Defendant
                                                                                       )

                                                          WATVER OF RULE 5 & 5.l IIEARINGS                                            ç/          {}
                                                                                                                                           ".1/i((ù         ts
                                                               (Complaint or Indictment)                                                                           ?a¿t
                                                                                                                                                       ô,
              I understand that I have                                                                                                                      ("
                                                 been charged in another           district, the fuame of other   court)                                         \,,
                                                                    ú.rl            l,-       D ¿-
              I have been informed of the charges and of my rights to:
          (l)          retain counsel or request the assignment of counsel                       if I am unable to retain     counsel;
          Q)          an identity hearing to determine whether I am the person
                                                                               named in the charges;
          (3)         production of the warran! a certified copy of the warran!
                                                                                or a reliable electronic copy of either;
          (4) if'::iîåH%ååî:äirå"ä,ål,Í#"'-;[st"fiÌ'"33?:i*."?il'^ä:"-^"t'^1:gv^qg3o_d"r' otherwise
                      been committed;

          (s)         a hearing on any motion by the government for detention;

          (6)        request transfer of the proceedings to this district under Fed.                                     p. 20, toplead guilty.
                                                                                     R. Crim.


         It
         I asree to waive my right(s) to:
                      an identity hearing and production of the warrant.
                     a preliminary hearing.

         t]          a detention hearing.

         t]          an identity hearing, production of the warran! and any preliminary
                                                                                             or detention hearing to which I may
                     be entitled in this district. I request that tåose hearingsïe
                                                                                   held in the prosecutint ãirt i.t, at a time set
                     by  thatcourt.

       I consent to the issuance of an order requiring my appearance in the prosecuting
pending against me.
                                                                                        district where the charges are



Date: 2 (l/ 2t                                                           rl(
                                                                                                       Defendant's




                                                                                 /1"       r( -7-,2      ,?,1   â ,4 4
                                                                                               Printed name of defendant's attorney
